Citation Nr: 0400958	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.

3.  Entitlement to service connection for a vaginal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

The appellant had active service in the Army from February 
1999 to September 2000.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma that, in 
part, denied the appellant's claim of entitlement to service 
connection for a vaginal disorder; granted service connection 
and assigned a 50 percent disability evaluation for PTSD; and 
denied the claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  The Board notes that the appellant's 
PTSD disability evaluation of 50 percent was effective from 
the day after her separation from service.  This effectively 
allows the Board to consider entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, 
the increased rating issue is as delineated on the title 
page.  

The appellant subsequently moved to Florida and the case was 
certified to the Board by the St. Petersburg, Florida RO.

Since the issuance of the January 2003 Statement of the Case 
(SOC) and the transfer of the claims file to the Board in 
February 2003, the appellant submitted additional evidence 
that appears to be relevant to the issues on appeal.  Neither 
the appellant nor her representative provided a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  In general, when 
additional evidence is neither duplicative of other evidence 
nor irrelevant but a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence was not issued, such 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, F.3d 1339 
(Fed. Cir. 2003).  In any case, since the case is being 
remanded, the RO will be able to consider the evidence 
submitted by the appellant in October 2003.


The Board also notes that the appellant's TDIU claim may be 
affected by the determinations on the questions of 
entitlement to an increased disability evaluation for the 
PTSD disability and entitlement to service connection for a 
vaginal disorder on appeal.  Therefore, consideration of the 
TDIU issue is deferred pending the development delineated in 
the REMAND below.


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Since the issuance of the January 2003 Statement of the Case 
(SOC) and the transfer of the claims file to the Board in 
February 2003, the appellant submitted additional evidence 
that appears to be relevant to the issue on appeal.  In 
October 2003, she notified the Board that she was in receipt 
of VA Vocational Rehabilitation services and that VA records 
and Vet Center records needed to be obtained.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, these records should be obtained.

The Board notes that the appellant has not been afforded a VA 
examination for evaluation of her PTSD disability since 
August 2001.  In addition, no VA or private medical records 
dated after May 2001 are of record.

The record suggests that the appellant may have applied for 
Social Security Administration (SSA) disability benefits.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

A VA treatment record dated in June 2001 indicates that the 
appellant demonstrated a thick yellow vaginal discharge that 
was tinged with blood and positive for odor.  Review of the 
evidence of record reveals that no comprehensive review of 
the appellant's medical history with opinion as to the nature 
of the appellant's vaginal complaints has been accomplished.  
Nor has an analysis of whether or not the appellant currently 
demonstrates gynecological residuals from the sexual assaults 
associated with her service-connected PTSD been performed.  

In addition, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury (including the treatment therefore) shall 
be service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. §§ 1110, 
1131 and thus, 38 C.F.R. § 3.310(a) should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Consideration of the 
factors discussed in the Allen case is not reflected in the 
rating decision on appeal.

Furthermore, the Court has clarified the scope of the duty to 
assist provisions contained in the VCAA.  In particular, the 
Court has found that the provisions of 38 U.S.C.A. § 5103(a) 
must be fulfilled satisfactorily before a case is ready for 
Board review.  The appellant should be provided with 
information regarding the parameters of her own 
responsibility versus that of the VA in developing her 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003). In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claims and of 
what part of such evidence the Secretary 
will attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the psychiatric and gynecology 
records dated from October 2000 to the 
present.

4.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, the 
appellant should identify all sources of 
treatment, including Vet Centers, for 
PTSD and gynecological problems since 
October 2000.

5.  The RO should ascertain whether the 
appellant has applied for SSA benefits.  
If the appellant has applied for SSA 
benefits, the RO should contact the 
appropriate SSA office to obtain copies 
of the medical records associated with 
the appellant's application(s) for SSA 
disability benefits and those upon which 
any original or continuing award was 
based.  If an ALJ decision was issued, a 
copy of that decision and the associated 
List of Exhibits should also be obtained.  
All of these records are to be associated 
with the claims file.

6.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule the appellant for a 
gynecological examination.  The examiner 
is requested to review the pertinent 
medical records in conjunction with the 
examination, and provide a written 
opinion as to the presence, etiology and 
onset of any vaginal and/or gynecologic 
pathology.  

Specifically, the examiner is requested 
to provide an opinion as to whether it 
is: 
a.)	more likely than not (i.e., 
probability greater than 50 
percent);
b.)	 at least as likely as not 
(i.e., probability of 50 
percent);
c.)	 or less likely than not 
(i.e., probability less than 
50 percent) 
that any current vaginal or gynecological 
pathology, if any, is related to the 
appellant's service-connected PTSD 
disability based on sexual assault or to 
any incident of service.  The results of 
all pertinent testing and examinations of 
record should be discussed.

7.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit her 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted.

8.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
by a psychiatrist to determine the nature 
and extent of her service-connected PTSD.  
The entire claims file must be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
testing should be accomplished.  If the 
examiner diagnoses disabilities in 
addition to the service-connected PTSD, 
the examiner should specifically indicate 
the manifestations and degree of 
disability due to the service-connected 
PTSD, as opposed to other diagnosed 
conditions.  If the various 
manifestations and degree of disability 
attributable to the service-connected 
PTSD cannot be distinguished from non-
service-connected conditions, the 
examiner should so indicate and explain 
the reasons for that conclusion.

In addition to the current Global 
Assessment of Functioning (GAF) Score, 
the examiner should review the record and 
provide GAF score(s) indicating the level 
of impairment produced by the service-
connected PTSD for the years from 2000 to 
the present.  The examiner should also 
comment on degree of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.


9.  Thereafter, the RO should 
readjudicate the appellant's claims, with 
consideration of all the evidence of 
record.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
caselaw, statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


